Citation Nr: 0117311	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-00 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

3. Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

On June 5, 1997, the RO, in pertinent part, denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  On June 10, 1997, the RO, in pertinent part, denied 
entitlement to TDIU.  

In June 1998 the RO, in pertinent, affirmed the 
determinations previously entered, and denied entitlement to 
service connection for a lumbar spine disorder.

In July 2000 the RO, in pertinent part, affirmed the 
determinations previously entered, and granted entitlement to 
an increased evaluation of 70 percent for PTSD effective from 
April 1, 1997.

In April 2001 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.

The issue of entitlement to an increased evaluation in excess 
of 70 percent for PTSD is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The competent and probative evidence of record shows that 
a lumbar spine disorder was not shown in service or for 
many years thereafter; nor was arthritis disabling to a 
compensable degree during the first post service year. 

3. The competent and probative evidence of record shows that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.

CONCLUSIONS OF LAW

1. A lumbar spine disorder was not incurred in or aggravated 
by active service; nor may service connection be presumed 
for arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).

2. The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's record of service (DD 214) establishes he 
served on active duty in the Marine Corps from July 1966 to 
October 1969.  On enlistment examination in July 1966, there 
were no abnormalities during clinical evaluation; the 
veteran's spine and lower extremities were indicated as 
normal.  

His in-service treatment records reflect he underwent routine 
treatment for a variety of transient complaints, none of 
which were related to his spine.  The only evidence of 
orthopedic abnormality and/or treatment during service 
relates to a left ankle sprain.  

A March 1969 service treatment record shows the veteran was 
seen for emergency care after sustaining a blow to his head 
from a motor vehicle accident during which he was a 
passenger.  He was sutured for a large, semicircular 
laceration to the scalp, the only noted injury.  Subsequent 
treatment for his motor vehicle accident included nothing 
more than removing the scalp sutures and changing the wound 
dressing.  His September 1969 separation examination is 
entirely negative for evidence of disease or injury; his 
spine and lower extremities were again indicated as normal.  
The only positive findings at separation are derived from his 
dental chart.    

In October 1974, in connection with his in-service motor 
vehicle accident, the veteran filed a report of accidental 
injury in support of his claim for compensation or pension 
(VA Form 21-4176).  He noted that it was "concerning the car 
accident of 1968 [sic] which resulted in head and mouth 
injuries."  There is no mention of other injuries.  

In January 1989, VA referred the veteran to rehabilitation 
for his provisional diagnosis of alcohol dependence.  His 
reported medical history made reference to a "head injury in 
1968 while stationed in Puerto Rico."  The remaining medical 
history noted vision loss, ankle injury, PTSD, prostate 
problems, and headaches.  

In April 1989, the veteran was admitted to the Tuskegee, 
Alabama VA Medical Center (VAMC) for complaints of low back 
pain.  The VAMC conducted a neurological evaluation, at which 
time the veteran specifically indicated his back pain had 
begun four years earlier.  

Also in April 1989, the veteran attended a physical 
examination scheduled by the Social Security Administration 
(SSA), in connection with his then-pending disability claims 
with that agency.  

His chief complaint was low back of two to three years 
duration.  During the examination, he described his past 
medical history.  Regarding the in-service automobile 
accident in 1969, he reported that he had sustained a head 
injury but no loss of consciousness or ultimate prolonged 
impairment.  He also related to the examiner that he noted 
the onset two to three years prior of midline lumbosacral 
back pain.  A lumbar spine X-ray taken in conjunction with 
the examination was negative.  

A psychological evaluation was also performed in April 1989.  
As an aside, the examiner opined that the veteran's low back 
pain was minimal because he observably walked with an 
unremarkable gait and did not shift, prop, or otherwise give 
indication of back discomfort.  

In July and August 1989, the Tuskegee VAMC performed physical 
therapy for the veteran's reported chronic low back pain.  He 
was observed as walking with the assistance of a cane, and at 
the time of discharge, VA prescribed medication and limited 
his physical activity.

In June 1990, the SSA's Office of Hearings and Appeals (OHA) 
issued a favorable decision regarding the veteran's 
concurrent Title II and Title XVI claim for disability.  OHA 
concluded, in pertinent part, that a severe combination of 
impairments, including arthritis of the spine, established a 
finding of disability, commencing July 15, 1988. 

In May 1994, the veteran underwent emergency room treatment 
for a fall, which left him with lower extremity paralysis.  
Magnetic resonance imaging (MRI) findings disclosed no 
abnormalities.  The treatment report notes he was intoxicated 
upon arrival to the emergency room; his spouse confirmed that 
he had been drinking throughout the day.  In October 1994, he 
had physical therapy, which somewhat improved his partial 
paralysis.




In August 1997, the veteran filed a claim for entitlement to 
service connection for an ongoing "back condition" 
reportedly caused by his automobile accident during service.  
In June 1998, the RO issued a rating decision denying the 
claim of entitlement to service connection for a "low back 
condition" (lumbar spine disorder).  He perfected his appeal 
of the lumbar spine disorder issue by virtue of his August 
1998 substantive appeal to the Board (VA Form 9).  

During a nearly one-month admission from February to March 
1998, the veteran was treated at VA for spastic paraparesis 
secondary to possible thoracic spine stenosis.  For the 
entire month of July 1998, he underwent inpatient treatment 
for his quadriparesis and degenerative joint disease, among 
other things. 

In October 1998, VA conducted a C5-7 anterior cervical 
diskectomy and fusion.  The history of present illness, as 
reported by the veteran, included that he was "status post a 
fall in 1994, where he reportedly 'felt paralyzed from the 
waist down'." No mention was made of any other possible 
cause of spinal pain and dysfunction. 

A neurological evaluation was conducted by treating physician 
Dr. HK (initials only) in February 1999.  Status post six 
months of rehabilitation in 1994, the veteran stated that he 
was now able to walk with the help of crutches.  MRIs of the 
spine were positive for a disc bulge and annulus at L3-4, 
degenerative changes at T5-8, disc bulge at C3-4, and 
impingement by a posterior lateral endplate osteophyte at C5-
7, status post repair.  An MRI of the brain was negative.  
Dr. HK's diagnostic impression was thoracic myelopathy. 
  
In June 1999, SSA conducted a continuing disability review 
and determined that the veteran's affirmative disability 
status should remain in effect, due to his primary diagnosis 
of quadriparesis and degenerative disc disease and secondary 
diagnosis of adjustment disorder with depressed mood.  


Due to the submission of additional evidence by the veteran, 
the RO issued a supplemental statement of the case in 
September 2000, reflecting the denial statement of the claim 
of entitlement to service connection for the lumbar spine 
disorder.  
 
At his personal hearing in April 2001 before a travel Member 
of the Board, the veteran testified that he had never 
received treatment during service for his back.  Transcript, 
p. 4.  He stated that he currently undergoes both VA and 
private treatment for his back, and that private treating 
physician Dr. HK "might have made" a nexus opinion 
regarding his back.  He also testified that the first 
diagnosis of a back problem had been provided in 1989, but 
that he has had back problems continuously since service; he 
simply felt that the symptoms were not serious, according to 
his testimony.  Tr., p. 10, 11. 

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  


If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.102 (2000);  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 185 (2000) 
(per curiam order).   

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claims 
have been identified and obtained.  Any outstanding 
vocational evidence relevant to his TDIU claim not already 
obtained by the Board is without prejudice to him, since a 
favorable finding of that issue has been rendered, as 
discussed below.  38 U.S.C.A. § 7261(b) (West 1991).  A 
review of the record shows that the RO has obtained the 
veteran's service medical records.  He has not identified any 
other evidence that may be relevant to his lumbar disorder 
claim.  Moreover, given the facts of this case, the Board 
finds that VA can provide no further assistance to him that 
would aid in substantiating the lumbar disorder claim.  

Although he asserted at his personal hearing that his 
treating physician "might have made" a nexus opinion 
concerning his back, he further indicated that if one were 
made it would have been in the claims file.  Tr., p. 4.   
The Board's duty to assist is not a "fishing expedition" to 
ascertain whether there might be information that could 
possibly support the claim.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).    

As to whether a VA examination is appropriate, the Board 
finds that it is not, because the competent and probative 
evidence fails to establish any in-service event, injury, 
diagnosis, or treatment for his lumbar disorder claim, and 
this deficiency cannot be overcome by a VA examination, which 
would only assist in revealing the current state of his 
disability.  Schafrath v. Derwinski, 1 Vet. 589, 595 (1991).  
Discussed in detail below, the Board has considered the 
veteran's own contentions in favor of his lumbar disorder 
claim.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for a claim of entitlement to service connection 
for a lumbar spine disorder.  The RO informed the veteran of 
the evidence needed to support his claim via the July 2000 
rating decision and the September 2000 statement of the case.  
Those documents, as well as similar, previous documents, have 
informed the veteran of the substance of the requirements for 
entitlement to the claimed benefit and the rationale for not 
awarding the benefit sought.  

The Board also notes that the veteran has an accredited 
representative and that such representative has reviewed the 
claims file, provided written argument regarding the issue on 
appeal, and attended the personal hearing in April 2001 
before a travel Member of the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Service connection  

As established by extensive post-service medical records, the 
record contains more than adequate documentation of current 
disability because both VA and private physician records show 
diagnosis and treatment since at least 1989 for several 
spinal disorders that notably include positive lumbar 
findings.  Hickson, supra.   

Thus, the claim for service connection for a lumbar spine 
disorder turns to the question of whether the competent and 
probative evidence establishes that this disability was 
actually incurred in or aggravated by the veteran's active 
service, despite first being diagnosed post-service.  
Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran's service-connected PTSD, currently evaluated as 
70 percent, and his service personnel records sufficiently 
establish that he was engaged in combat in Vietnam during a 
period of war.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  Notwithstanding, he does not allege and 
the evidence does not suggest his claimed lumbar spine 
disorder was the result of combat.  He has consistently 
asserted that the 1969 motor vehicle accident, which occurred 
during his leisure time (while stationed in Puerto Rico), is 
the sole cause of his current back disability.  Therefore, 
the relaxed evidentiary requirements of in-service incurrence 
for combat veterans need not be considered.    

Although the service medical records do in fact establish the 
occurrence of the service event that is alleged to have 
caused his lumbar spine disorder, these records are devoid of 
any complaint, diagnosis, or treatment of a spinal injury or 
disorder.  The only evidence linking the veteran's current 
lumbar disorder to service is his own relatively recent, 
self-serving statements that attribute his low back pain to 
his 1969 vehicle accident in Puerto Rico.  Such statements 
from him cannot constitute competent medical evidence since 
he is a lay witness who cannot render medical opinions on 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).     

The Board notes that the veteran is, however, competent to 
report his relevant symptoms and treatment, and in this 
regard he has indicated no in-service back symptoms or 
treatment as the result of the motor vehicle accident.  See, 
e.g., Tr., p. 4.  This is wholly consistent with the fact 
that there is entirely no lay or medical evidence of an in-
service trauma to his back.  

Therefore, the competent and probative evidence establishes a 
lack of in-service manifestation of the claimed disease 
entity, isolated or otherwise.  The veteran testified that he 
had symptoms "all along" but considered the symptoms to be 
de minimus and unworthy of medical attention.  Tr., p. 11.  
Yet, without the claimed disease identity sufficiently 
established during service, a showing entirely after 
discharge for the purpose of showing chronicity would not 
support the claim.  38 C.F.R. § 3.303(b).   

Indeed, the veteran is competent to testify that his current 
symptoms have persisted since service.  While such a 
statement is competent, it is accorded no probative value 
since it is not substantiated by other competent evidence of 
record.  He failed to attribute his motor vehicle accident as 
the cause of his back problems until well after service.  For 
instance, in a 1974 report of accidental injury, five years 
after separation, he did not mention any back disorders 
resulting from the vehicle accident.  Casting further doubt 
on his credibility is that he told several medical examiners 
that his back pain began in the mid-1980s.  During 
adjudication of his SSA disability claims, he never 
referenced the 1969 motor vehicle accident.  Since his 
debilitating fall in May 1994, both he and reviewing 
physicians have consistently cited the 1994 incident as the 
only notable history of back injury.   

Essentially, the service medical records show no medical or 
lay evidence of an in-service injury or disease of the spine, 
Hickson, supra, such that any post-service evidence of a 
nexus would have virtually no probative value.  To be sure, 
there is also no competent evidence of a linkage to service.  
The probative evidence of record shows the veteran was 
initially diagnosed with and treated for a lumbar spine 
disorder in 1989, 20 years after service.  Since that time, 
treating physicians have disregarded any possible link of 
current back symptoms to service in Vietnam, and he, himself, 
did not begin reporting a link between his current back 
symptoms and service until many years after service.  
Additionally, there is no evidence of arthritic changes in 
service, or to a compensable degree during the first post 
service year.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbar spine 
disorder.  Gilbert, supra. 


Entitlement to a TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  




Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).  Also, the 
question in determining whether a veteran is entitled to a 
TDIU is whether the veteran is capable of performing physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2000).

The Board notes that the issue of entitlement to a TDIU is 
routinely deferred as inextricably intertwined with a 
remanded increased rating claim, such as the PTSD issue 
remanded in the present case.  This is done because the 
outcome of the claim being remanded could impact the 
disposition of the TDIU claim.  In the instant case, however, 
the Board has rendered a favorable disposition of this issue.   

In July 1976, the RO issued a rating decision granting 
entitlement to service connection for bilateral 
chorioretinitis.  The disability was granted a 30 percent 
evaluation, effective October 25, 1974.  In July 2000, the RO 
issued a rating decision granting an increased evaluation of 
PTSD from 30 percent to 70 percent, effective April 1, 1997.  

The veteran has no other service-connected disabilities.  
With one service-connected disability evaluated in excess of 
60 percent, and with both of them combining for a 100 percent 
evaluation, the objective criteria at 38 C.F.R. § 4.16(a) 
have clearly been met for consideration of a TDIU.  



The probative evidence of record supports a favorable finding 
with regard to the TDIU claim.  Although SSA determinations 
regarding unemployability are not binding, they are 
nevertheless relevant in VA disability determinations.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  In June 1990, SSA's OHA issued a 
comprehensive disability decision wherein it was indicated 
the veteran was disabled because he could not make a 
vocational adjustment to a significant number of jobs in the 
national economy as a result of his exertional and 
nonexertional limitations due in large part from two service-
connected disabilities, PTSD and poor vision.   

The evidence shows the veteran is a high school graduate and 
additional training in upholstery, yet his employment history 
is poor inasmuch as there is evidence of marginal and 
unskilled employment such as a warehouseman, as well as 
sporadic earnings consistent with extended periods of 
unemployment.  For instance, his SSA earnings record shows 
earnings of $137 and $693 for 1980 and 1981, respectively, as 
well as no earnings after January 1988, and this is 
consistent with his statements to SSA in connection with his 
disability claims.  His past jobs have mostly included some 
type of heavy labor, either in a construction or a warehouse 
setting, and there is no indication he received any 
specialized, transferable training for these basic, unskilled 
jobs. 

VA conducted a PTSD examination in April 2000.  The veteran's 
PTSD was considered moderate to severe, and the examiner 
concluded the findings were consistent with total and 
permanent disability.  Treatment records from Tuskegee VAMC 
also indicate the veteran is unemployable, and this is 
supported by PTSD-based findings such as "poor concentration 
and hostile dependent relationships with other people...."  

In addition to the numerous mental and emotional limitations 
that can be expected from his PTSD, which in turn affect his 
ability to socialize and concentrate in general work 
settings, there is evidence his PTSD causes significant 
hospitalizations requiring weeks of inpatient care at any 
given time.  

There are inpatient records for PTSD in the claims file, and 
he testified at his personal hearing that he again underwent 
inpatient hospitalization for his PTSD in November and 
December 2000.  Tr., p. 12.  Such a pattern of extended 
hospitalization weighs further against his ability to sustain 
substantially gainful employment.  

The Board finds that the probative evidence of record 
supports a conclusion that the veteran's service-connected 
disabilities, particularly his PTSD, render him unable to 
secure or follow a substantially gainful occupation.  The 
Board notes that his lack of specialized training and limited 
work experience further buttress a favorable finding for a 
TDIU.     


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to a TDIU is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously set forth, VCAA generally mandates a duty to 
assist the veteran in obtaining evidence, such as medical 
records, potentially pertinent to the claims, and to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claims.  VCAA of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

With respect to the issue of an evaluation in excess of 70 
percent for PTSD, this case requires a remand for compliance 
with the duty to assist provisions contained in the new law.   

The veteran's PTSD claim has undergone a somewhat protracted 
adjudication process.  In August 1989, the veteran filed a 
claim for entitlement to service connection for PTSD.  In 
June 1992, the Board remanded the matter for further 
development consistent with its order.  In May 1994, the 
Board again remanded for further development.  In October 
1996, the Board granted entitlement to service connection for 
PTSD.  Following a temporary total evaluation based on 
hospitalization, per 38 C.F.R. § 4.29 (2000), he was granted 
an evaluation of 30 percent effective September 1, 1989.  
Then, in a July 2000 rating decision, the 30 percent 
evaluation of PTSD was increased to 70 percent effective 
April 1, 1997, the date he was again discontinued from a 
temporary total evaluation based on hospital admission.  
38 C.F.R. § 4.29.  

Subsequent to the April 2000 VA examination, the veteran was 
hospitalized for PTSD in May 2000, and these records are in 
the claims file.  At his personal hearing in April 2001 
before a travel Member of the Board, he testified that he was 
also hospitalized from November to December 2000, Tr., p. 12, 
and these records similarly are not in the claims file.  

The Board notes that the duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
Although the record contains a VA examination for PTSD dated 
in April 2000, there remains minimal evidence of the 
currently claimed level of disability.     Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); VAOGCPREC 11-95.  

The veteran is currently evaluated at 70 percent for his 
PTSD.  He therefore must establish total occupational and 
social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  Undoubtedly, consideration of at least two extended 
inpatient hospitalizations for PTSD not previously reviewed 
by VA are relevant to any examination considered "current" 
for an evaluation of PTSD already evaluated at a considerably 
severe level of 70 percent disabling.

In a recent decision, the Federal Circuit has held that 38 
U.S.C. § 1110 does not preclude compensation for an alcohol 
or drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 
2, 2001).  The record contains evidence of diagnosis and 
treatment for alcohol dependency, yet there is virtually no 
opinion as to the etiology or role alcohol abuse has played 
in affecting his mental status and PTSD in particular.   

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for a total evaluation for PTSD.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

The RO should continue to request from 
the SSA any records pertinent to his 
claims for and subsequent awards of Title 
II and Title XVI disability benefits, as 
well as the medical records relied upon 
concerning the claim(s).  See Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992); 
see also VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO should request updated medical 
records from the Montgomery VAMC, 
Tuskegee VAMC, and Birmingham VAMC.    
   
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  


3.  Following the above, the veteran 
should be examined by a VA psychiatrist 
(who has not examined him before), or on 
a fee-basis if necessary, to determine 
the nature of the veteran's current 
psychiatric impairment and the level of 
impairment caused by PTSD.  

The claims file, a separate copy of this 
remand, and the criteria for rating 
mental disorders, should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Any further indicated special studies, 
including psychological studies should be 
accomplished.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
there are other psychiatric disorder 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

The examiner must provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
DSM-IV, in relation to the veteran's 
impairment from PTSD.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to obtain and 
retain substantially gainful employment, 
and to what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner must state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis (and a 
certification as to whether the previous 
diagnosis was clearly erroneous), or 
development of a new and separate 
condition.  

With respect to alcoholism, the examiner 
must review the veteran's documented and 
reported history of alcohol use and then 
address the following:  

Does the veteran currently have 
alcoholism or alcohol abuse disability?  

Is the veteran's alcoholism a symptom of 
PTSD, a separate disability caused by the 
veteran's PTSD; or simply a separate 
disability unrelated to PTSD?  

Is the alcoholism due to the veteran's 
own willful action?  See Allen, supra.  

If it is determined that the alcoholism 
is not a symptom of PTSD, and is not a 
disability secondary to PTSD, then the 
examiner must attempt to distinguish 
between the level of impairment resulting 
solely from the veteran's service-
connected mental impairment versus the 
level of impairment resulting from 
alcohol and/or other substance abuse.  

In this regard, the examiner must provide 
a numerical score on the GAF Scale 
provided in the DSM IV, in relation to 
the veteran's impairment resulting from 
his service-connected mental disability 
only.  

The examiner must also provide a GAF in 
relation to the veteran's impairment from 
alcohol disability only.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  It should be noted in 
the examination report if such a 
distinction cannot be made.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11Vet. App. 
268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 70 percent for PTSD, and 
address the issue of entitlement to 
service connection for alcoholism as 
secondary to PTSD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
without good cause shown to report for any scheduled VA 
examination(s) may result in a denial of his claim.  
38 C.F.R. § 3.655 (2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


